J-S44001-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: S.N.V.B., A                 IN THE SUPERIOR COURT OF
MINOR                                                 PENNSYLVANIA

APPEAL OF: S.M., MOTHER
                                                     No. 366 EDA 2017


                Appeal from the Decree Entered January 6, 2017
              In the Court of Common Pleas of Philadelphia County
                              Family Court at No(s):
                            CP-51-AP-0000636-2016
                            CP-51-DP-0000826-2015


BEFORE: BENDER, P.J.E., SHOGAN, J., and MUSMANNO, J.

MEMORANDUM BY BENDER, P.J.E.:                     FILED AUGUST 29, 2017

       S.M. (“Mother”) appeals from the decree entered January 6, 2017,

that granted the petition filed by the Philadelphia County Department of

Human Services, Children and Youth Division (“DHS”) to involuntarily

terminate her parental rights to her minor child, S.N.V.B. (“Child”) (born in

December of 2014), pursuant to sections 2511(a)(1), (2), (5), (8), and (b)

of the Adoption Act, 23 Pa.C.S. §§ 2101-2938.1, 2 After careful review of the

record and applicable law, we affirm.
____________________________________________


1
  The parental rights of Child’s father, N.B. (“Father”), were terminated by a
separate decree entered on the same date; however, Father is not a party to
this appeal.
2
  A permanency review order was also entered on January 6, 2017, changing
the permanency goal for Child to adoption. As noted by the trial court in its
Pa.R.A.P. 1925(a) opinion, Mother did not challenge the change of
permanency goal to adoption in her Rule 1925(b) concise statement of
errors complained of on appeal; thus, she has waived that issue on appeal.
Trial Court Opinion (“TCO”), 3/8/17, at 4 (citing Krebs v. United Refining
(Footnote Continued Next Page)
J-S44001-17



        The   trial   court   provided     the    following   factual   and   procedural

background of this case:

        The family in this case became known to DHS on March 6, 2015,
        when DHS received a General Protective Services (“GPS”) report
        alleging that Mother had untreated mental health issues,
        appeared developmentally delayed, and had inadequate housing.
        The report alleged that Child, born [in] December [of] 2014,
        weighed 1 pound and 6 ounces at birth, and Child was presently
        3 pounds and 12 ounces. Child needed to weigh 4 pounds,
        receive bottle feeding by mouth, and show continuous weight
        gain before Child could be discharged from the hospital. The
        report also alleged that Mother had difficulty demonstrating basic
        breast-feeding techniques and use of a breast pump. Mother
        was unemployed, had failed to apply for Women, Infants, and
        Children benefits (“WIC”), and resided in a home lacking utilities
        with Child’s father. Father also appeared mentally delayed. On
        March 31, 2015, DHS obtained an Order for Protective Custody
        (“OPC”) for Child, who was ready for discharge from the hospital.
        Child was placed in the kinship care with paternal aunt through
        the Community Umbrella Agency (“CUA”) Jewish Children’s
        Services.    On April 2, 2015, the OPC was lifted and the
        temporary commitment to DHS was ordered to stand. On April
        14, 2015, Child was adjudicated dependent and Child was fully
        committed to DHS. The case management was then transferred
        to CUA Wordsworth which developed a Single Case Plan (“SCP”)
        with objectives for Mother. The initial objectives on May 1,
        2015, were for Mother to maintain a positive relationship with
        Child; to attend supervised visits with Child twice each week; to
        demonstrate emotional and physical support for Child; to
        complete parenting classes and participate in housing and
        domestic abuse programs at the Achieving Reunification Center
        (“ARC”). Mother was also referred to NHS Human Services
        (“NHS”) for mental health treatment.[3] Family school was later
        added to Mother’s SCP objectives. These objectives remained
                       _______________________
(Footnote Continued)

Co., 893 A.2d 776, 797 (Pa. Super. 2006) (holding any issue not raised in a
Rule 1925(b) statement is deemed waived)).
3
    Mother was diagnosed with bipolar disorder and schizophrenia. TCO at 3.



                                            -2-
J-S44001-17


      the same throughout the life of the case. At the March 23, 2016
      permanency hearing, the court noted that Mother had been
      minimally compliant with the permanency plan. Mother never
      completed her SCP objectives. At all permanency reviews, the
      trial court found reasonable efforts on the part of DHS.

TCO at 1-2 (citations to record omitted).

      On July 18, 2016, DHS filed petitions for goal change and involuntary

termination of Mother’s parental rights to Child.    After hearing testimony

from DHS at the termination hearing on January 6, 2017, the trial court

issued final decrees, changing the goal to adoption and terminating Mother’s

parental rights pursuant to 23 Pa.C.S. § 2511(a)(1), (2), (5), (8), and (b).

      On January 18, 2017, Mother timely filed a notice of appeal, along with

a timely Rule 1925(b) concise statement of errors complained of on appeal.

In her brief, Mother presents the following issues for our review:

      A. Whether the trial court erred in involuntarily terminating []
         Mother’s parental rights pursuant to [§] 2511(a)(1), [(2), (5),
         and (8)] where it was not supported by clear and convincing
         evidence when [] Mother completed a substantial portion of
         her [Family Service Plan (“FSP”)]/SCP goals?

      B. Whether the trial court erred in involuntarily terminating []
         Mother’s parental rights where [] Mother had visited her child
         and there was a bond between [] Mother and Child and the
         termination of parental rights would have a negative effect on
         the developmental, physical[,] and emotional needs of []
         Child?

Mother’s Brief at 5 (unnecessary capitalization omitted).

      We review an appeal from the termination of parental rights under the

following standard:

             [A]ppellate courts must apply an abuse of discretion
      standard when considering a trial court’s determination of a
      petition for termination of parental rights. As in dependency

                                     -3-
J-S44001-17


     cases, our standard of review requires an appellate court to
     accept the findings of fact and credibility determinations of the
     trial court if they are supported by the record. In re: R.J.T., …
     9 A.3d 1179, 1190 (Pa. 2010). If the factual findings are
     supported, appellate courts review to determine if the trial court
     made an error of law or abused its discretion. Id.; R.I.S., 36
     A.3d [567,] 572 [(Pa. 2011) (plurality opinion)]. As has been
     often stated, an abuse of discretion does not result merely
     because the reviewing court might have reached a different
     conclusion. Id.; see also Samuel Bassett v. Kia Motors
     America, Inc., … 34 A.3d 1, 51 (Pa. 2011); Christianson v.
     Ely, … 838 A.2d 630, 634 (Pa. 2003). Instead, a decision may
     be reversed for an abuse of discretion only upon demonstration
     of manifest unreasonableness, partiality, prejudice, bias, or ill-
     will. Id.

           As we discussed in R.J.T., there are clear reasons for
     applying an abuse of discretion standard of review in these
     cases. We observed that, unlike trial courts, appellate courts are
     not equipped to make the fact-specific determinations on a cold
     record, where the trial judges are observing the parties during
     the relevant hearing and often presiding over numerous other
     hearings regarding the child and parents. R.J.T., 9 A.3d at
     1190.    Therefore, even where the facts could support an
     opposite result, as is often the case in dependency and
     termination cases, an appellate court must resist the urge to
     second guess the trial court and impose its own credibility
     determinations and judgment; instead we must defer to the trial
     judges so long as the factual findings are supported by the
     record and the court’s legal conclusions are not the result of an
     error of law or an abuse of discretion. In re Adoption of
     Atencio, … 650 A.2d 1064, 1066 (Pa. 1994).

In re Adoption of S.P., 47 A.3d 817, 826-27 (Pa. 2012).

     In termination cases, the burden is upon the petitioner to prove by

clear and convincing evidence that the asserted grounds for seeking the

termination of parental rights are valid. In re S.H., 879 A.2d 802, 806 (Pa.

Super. 2005). We have previously stated:

     The standard of clear and convincing evidence is defined as
     testimony that is so clear, direct, weighty and convincing as to

                                   -4-
J-S44001-17


      enable the trier of fact to come to a clear conviction, without
      hesitance, of the truth of the precise facts in issue.

In re J.L.C., 837 A.2d 1247, 1251 (Pa. Super. 2003) (internal quotation

marks omitted).

      Termination of parental rights is governed by section 2511 of the

Adoption Act, which requires a bifurcated analysis.

      Our case law has made clear that under Section 2511, the court
      must engage in a bifurcated process prior to terminating
      parental rights. Initially, the focus is on the conduct of the
      parent. The party seeking termination must prove by clear and
      convincing evidence that the parent’s conduct satisfies the
      statutory grounds for termination delineated in Section 2511(a).
      Only if the court determines that the parent’s conduct warrants
      termination of his or her parental rights does the court engage in
      the second part of the analysis pursuant to Section 2511(b):
      determination of the needs and welfare of the child under the
      standard of best interest of the child. One major aspect of the
      needs and welfare analysis concerns the nature and status of the
      emotional bond between parent and child, with close attention
      paid to the effect on the child of permanently severing any such
      bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citing 23 Pa.C.S. § 2511;

other citations omitted).

      This Court must agree with only one subsection of 2511(a), in addition

to section 2511(b), in order to affirm the termination of parental rights. See

In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc). Herein, we

review the decree pursuant to section 2511(a)(8) and (b), which provide as

follows:

      (a) General Rule.—The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:
                                    …

                                    -5-
J-S44001-17


        (8) The child has been removed from the care of the
        parent by the court or under a voluntary agreement with
        an agency, 12 months or more have elapsed from the date
        of removal or placement, the conditions which led to the
        removal or placement of the child continue to exist and
        termination of parental rights would best serve the needs
        and welfare of the child.
                                     …

     (b) Other considerations.—The court in terminating the rights
     of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on
     the basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.

23 Pa.C.S. § 2511(a)(8) and (b).

     We first address whether the trial court abused its discretion by

terminating Mother’s parental rights pursuant to Section 2511(a)(8).

     To terminate parental rights pursuant to 23 Pa.C.S.[] §
     2511(a)(8), the following factors must be demonstrated: (1) the
     child has been removed from parental care for 12 months or
     more from the date of removal; (2) the conditions which led to
     the removal or placement of the child continue to exist; and (3)
     termination of parental rights would best serve the needs and
     welfare of the child. Section 2511(a)(8) sets a 12-month time
     frame for a parent to remedy the conditions that led to the
     [child’s] removal by the court. Once the 12-month period has
     been established, the court must next determine whether the
     conditions that led to the child’s removal continue to exist,
     despite the reasonable good faith efforts of [the Agency]
     supplied over a realistic time period. Termination under Section
     2511(a)(8) does not require the court to evaluate a parent’s
     current willingness or ability to remedy the conditions that
     initially caused placement or the availability or efficacy of
     [Agency] services.


                                    -6-
J-S44001-17



In re K.Z.S., 946 A.2d 753, 758-59 (Pa. Super. 2008).

        Here, Mother avers that her parental rights should not have been

terminated where she had “substantially completed her Family Service Plan

goals and [DHS] failed to meet its burden pursuant to 23 Pa.C.S.[] § 2511.”

Mother’s Brief at 9. In support of her argument, Mother merely states that

she visited regularly with Child, re-engaged in parenting classes, started to

attend to her mental health, and was seeking housing at the time of the

termination hearing. Id. at 11-12. However, we deem Mother’s claim to be

unavailing.

        As to the first element of section 2511(a)(8), concerning whether the

child has been removed from parental care for twelve months or more from

the date of removal, the trial court explained that “Child has been in DHS

custody since March 31, 2015, because Mother was unable to parent.” TCO

at 9.     As to the second element of section 2511(a)(8), whether the

conditions which led to the removal or placement of the child continue to

exist, the court opined, as follows:

        Since Child’s removal, Mother has not completed any of her SCP
        objectives and has not placed herself in a position to parent
        Child. Mother’s SCP objectives were to find adequate housing,
        engage in mental health treatment, participate in supervised
        visits with Child twice each week, attend parenting classes,
        attend a domestic violence program, and attend family school.
        Mother does not have permanent stable housing. DHS was
        unable to assess whether Mother’s current home was ever
        appropriate for reunification.  Mother moves from home to




                                       -7-
J-S44001-17


       home, living with relatives or friends. Mother began mental
       health treatment at NHS, but stopped attending.[4] Mother
       claimed she did not have identification and medical cards, but
       Mother did not use the resources provided to her by the CUA
       social worker to obtain the cards. Mother only recently re-
       engaged with NHS to restart mental health treatment. Mother
       was inconsistent with her supervised visits.[5] Mother did not
       attend parenting classes, a domestic violence program, or family
       school.

Id. (citations to record omitted).

       Finally, as to the third element of section 2511(a)(8), concerning

whether termination of parental rights would best serve the needs and

welfare of the child, the trial court concluded:

       Termination of Mother’s parental rights was in the best interest[]
       of Child. Child has been in care for twenty-two months and
       needs permanency. Child is currently placed with paternal aunt,
       who has cared for Child for the full twenty-two months. Paternal
       aunt has bonded with the Child and provides for all of Child’s
       needs.    Child calls paternal aunt “Mom.”       The court heard
       testimony that remaining with paternal aunt and adoption by
       paternal aunt would be in the best interests of Child.

Id. After careful review, we discern that the court’s determinations are well

supported by the record.

       After we determine that the requirements of section 2511(a) are

satisfied, we proceed to reviewing whether the requirements of subsection

(b) are met.      See In re Adoption of C.L.G., 956 A.2d 999, 1009 (Pa.
____________________________________________


4
 Mother last attended NHS for mental health treatment on December 18,
2015. Id. at 2.
5
  Despite being offered twice-a-week supervised visits, Mother had only
visited Child three times between the last court date of August 22, 2016,
and the termination hearing on January 16, 2017. Id. at 3.



                                           -8-
J-S44001-17



Super. 2008) (en banc). This Court has stated that the focus in terminating

parental rights under section 2511(a) is on the parent, but it is on the child

pursuant to section 2511(b). Id. at 1008.

      In reviewing the evidence in support of termination under section

2511(b), our Supreme Court recently stated as follows:

      [I]f the grounds for termination under subsection (a) are met, a
      court “shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child.” 23
      Pa.C.S. § 2511(b). The emotional needs and welfare of the child
      have been properly interpreted to include “intangibles such as
      love, comfort, security, and stability.” In re K.M., 53 A.3d 781,
      791 (Pa. Super. 2012). In In re E.M., [620 A.2d 481, 485 (Pa.
      1992)], this Court held that the determination of the child’s
      “needs and welfare” requires consideration of the emotional
      bonds between the parent and child. The “utmost attention”
      should be paid to discerning the effect on the child of
      permanently severing the parental bond. In re K.M., 53 A.3d at
      791.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013).

      Here, Mother avers that she “maintained a continuous and bonded

relationship with her child … and it was not in [Child’s] best interest to

terminate that relationship.”    Mother’s Brief at 13.   However, the record

clearly belies Mother’s claim.

      Based on the testimony and evidence produced at the termination

hearing, the trial court concluded:

      Mother did not visit Child consistently. Mother’s visits were
      always supervised. Child did not suffer any ill effects when
      Mother missed visits. At a December 2016 visit, Child cried and
      screamed when Mother tried to hug Child; Child reached and
      went to foster parent for comfort.      The CUA social worker
      testified that Mother and Child do not have a parental bond and


                                      -9-
J-S44001-17


      Child would not suffer permanent harm if Mother’s rights were
      terminated. It is in Child’s best interest to be adopted by
      paternal aunt, who has cared for Child for 22 months. The CUA
      social worker who supervised Mother’s visits with Child testified
      that Child views paternal aunt as the maternal figure, not …
      Mother. Paternal aunt takes care of all Child’s needs. Child is
      bonded with paternal aunt and calls her “Mom.” Child is in a
      safe and permanent home. Consequently, the court did not
      abuse its discretion when it found, by clear and convincing
      evidence, that there was no parental bond and that termination
      of Mother’s parental rights would not destroy an existing
      beneficial relationship.

TCO at 10 (citations to record omitted).

      As there is competent evidence in the record that supports the trial

court’s credibility and weight assessments regarding Child’s needs and

welfare, and the absence of any bond with Mother, we conclude that the

court did not abuse its discretion as to section 2511(b). See S.P., 47 A.3d

at 826-27. Accordingly, we affirm the decree terminating Mother’s parental

rights to Child.

      Decree affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/29/2017




                                    - 10 -
J-S44001-17




              - 11 -